Citation Nr: 1025252	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  09-15 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a low back disorder.


ATTORNEY FOR THE BOARD

B. Garcia, Law Clerk




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1974 to April 1975.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, dated in September 2007 and August 
2008, of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.

The Veteran has not requested a Board personal hearing.


FINDINGS OF FACT

1.  The Veteran did not sustain a back injury or disease in 
service. 

2.  Symptoms of a back disability were not chronic in service.  

3.  Symptoms of a back disability have not been continuous since 
service separation. 

4.  Arthritis of the spine was not shown to a compensable degree 
within one year of service.

5.  The Veteran's current back disability, including degenerative 
disc disease, is not related to his active service.


CONCLUSION OF LAW

A back disability, to include degenerative disc disease, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2009).

The notice requirements of VCAA require VA to notify the claimant 
of what information or evidence is necessary to substantiate the 
claim; what subset of the necessary information or evidence, if 
any, the claimant is to provide; and what subset of the necessary 
information or evidence, if any, the VA will attempt to obtain.  
The Board notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the claimant's 
possession that pertains to the claim was recently removed from 
the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim, including the degree of 
disability and the effective date of an award.  Those five 
elements include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.

In a June 2007 letter, the RO provided notice to the Veteran 
regarding what information and evidence is needed to substantiate 
a claim for service connection as well as what information and 
evidence must be submitted by the Veteran, and what evidence VA 
would obtain.  The notice included provisions for disability 
ratings and for the effective date of the claim.  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence.  Specifically, the 
information and evidence that has been associated with the claims 
file includes the Veteran's service treatment records, post-
service VA treatment records, and the Veteran's statements.  
While the Veteran claims that he received VA medical treatment at 
the VA Medical Center (VAMC) in Memphis, Tennessee, beginning in 
1975, the VAMC indicates that records for the Veteran were found 
beginning in 1986.  The Veteran's assertion that he received 
treatment at the VAMC since 1975 is insufficient to overcome the 
presumption of administrative regularity.  In this case, there is 
no indication or evidence of irregularity in the VAMC's handling 
of the request for VA medical records.  See Baldwin v. West, 13 
Vet. App. 1, 6 (1999); Mindenhall v. Brown, 7 Vet. App. 271 
(1994).

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C).  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this decision, the Board has found as a fact that there was no 
in-service back injury or disease, including no chronic in-
service symptoms of disability of the back.  Because there is no 
in-service injury or disease to which competent medical opinion 
could relate a current disability, there is no reasonable 
possibility that a VA examination and opinion could aid in 
substantiating the current claim for service connection for a 
back disorder.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not 
required to provide assistance to a claimant . . . if no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to 
discontinue assistance where there is "no reasonable possibility 
that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002); however, in the absence of evidence 
of an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of the 
Veteran's claimed disability would in essence place the examining 
physician in the role of a fact finder, would suggest reliance on 
an inaccurate history of occurrence of an in-service injury or 
disease, and could only result in a speculative opinion or 
purported opinion of no probative value.  In other words, any 
medical opinion which purported to provide a nexus between the 
Veteran's claimed disability and his military service would 
necessarily be based on an inaccurate history regarding what 
occurred in service, so it would be of no probative value.  The 
Court has held on a number of occasions that a medical opinion 
premised upon an unsubstantiated account of a claimant is of no 
probative value.  See, e.g. Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised upon 
an unsubstantiated account is of no probative value, and does not 
serve to verify the occurrences described); Reonal v. Brown, 5 
Vet. App. 458, 461 (1993) (the Board is not bound to accept a 
physician's opinion when it is based exclusively on the 
recitations of a claimant that have been previously rejected).

The holding in Charles was clearly predicated on the existence of 
evidence of both in-service injury or event and a current 
diagnosis.  Referral of this case for an examination or to obtain 
a medical opinion would be a useless act.  The duty to assist by 
providing a VA examination or opinion is not invoked in this case 
because there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d).

Service Connection for a Back Disorder

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If a condition noted during service is 
not shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that the current back disability originated 
in service and has continued since that time.  On multiple 
occasions, the Veteran contends that he has three slipped discs.  
In June 2007 the Veteran raised a claim for service connection 
for the back disorder, contending the disability occurred in 
January 1974, and treatment began in March 1981.  In the claim, 
he contends a hospital visit for a back injury during basic 
training, and five days of no duty.  In the August 2008 notice of 
disagreement, the Veteran contends continuous pain following 
service, and between 70 and 100 emergency room visits between 
1974 and 1986 for the pain and panic attacks.  He reports a 
diagnosis of a ruptured disc for which he was never treated and 
never given an appointment with a primary physician.  In an 
August 2008 statement, the Veteran contends he sought care for 
back pain and panic attacks through the VA emergency room an 
average of four times per month beginning in late 1974 but that 
no follow up visits were ever recommended, and no x-rays were 
taken until 1986.  The Veteran reports in the same statement that 
he did not receive treatment or x-rays until 1990, when he 
received a diagnosis of degenerative disc disease.  In a 
September 2008 statement, the Veteran reports he received 
treatment at the VA Hospital in Memphis, Tennessee, between 1974 
and 1991 for mental breakdowns, panic attacks, hyperventilation, 
heart palpitations, depression, suicidal thoughts, and sleep 
disorders, contending all were a direct result of severe back 
pain.  In this statement, the Veteran reports in-service 
treatment for chronic back pain in 1973.  

After a review of all the evidence of record, lay and medical, 
the Board finds that the weight of the evidence demonstrates that 
the Veteran did not sustain a back injury in service, and that 
symptoms of a back injury were not chronic in service.  Service 
treatment records, including sick call treatment records, do not 
note any complaints, findings, or treatment of any back pain 
symptoms, a back injury diagnosis, or back disability.  The March 
1975 service separation clinical evaluation does not note any 
findings of back disability, indicating as normal the "spine, 
other musculoskeletal."  Neither the Veteran's summary of 
defects and diagnoses nor the clinical examination at service 
separation reflect any reported history of a back disability 
either during service or at service separation.  The Board notes 
the clinical examination at service separation shows the Veteran 
specifically denied any medical problems, and he wrote "I am in 
good health."  The Board also notes that in his claim for 
service connection, the Veteran contends the back disability 
began in January 1974, five months prior to entry into active 
duty; however, the disability was not shown on entrance 
examination in March 1974, and there is no clear and unmistakable 
evidence that it pre-existed service.

With regard to the Veteran's assertions that he was initially 
treated for a back disorder while in service, the Board finds 
that such assertions made recently pursuant to his VA 
compensation claim are outweighed by other, more contemporaneous 
lay and medical evidence of record.

While the Veteran is competent to state that he has back symptoms 
at any time, including in service, the Board finds that his claim 
that a back injury occurred in service is not credible because it 
is outweighed by the lay and medical evidence of record, 
including the more contemporaneous in-service lay history given 
by the Veteran, absence of any notation of complaints or 
treatment during service, and the negative clinical findings in 
service and at service separation.  The service treatment records 
and service separation clinical evaluation do not indicate any 
back injury or treatment for back disability while in service, or 
even any evidence of back complaints or symptoms in service.  

The Veteran specifically denied having symptoms in service or 
symptoms at service separation during the service separation 
clinical evaluation.  The Board finds that the Veteran's account 
of an in-service back injury, chronic back symptoms in service, 
and continuous back symptoms after service is not credible 
because these are outweighed by the Veteran's own reporting at 
the discharge examination which did not include a back 
disability.  The absence of any claims of back problems and lack 
of medical evidence until years after service in 1986 are 
inconsistent with the Veteran's more recent assertions, made for 
compensation purposes, that he had a back injury in service and 
experienced back symptoms since service separation.  See Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by evidence that 
includes, as one factor for consideration, the absence of medical 
treatment for the claimed condition for many years after 
service).  

The Board next finds that the weight of the evidence demonstrates 
that symptoms of a back injury have not been continuous since 
service separation in April 1975.  As indicated, at the March 
1975 service separation clinical evaluation, there was no finding 
of back disability and the Veteran specifically denied symptoms 
of such.  Following service separation in March 1975, the 
evidence of record shows no complaints, diagnosis, or treatment 
for any back disability until 1986.

The Veteran contends treatment for a back disability at the VA 
Hospital in Memphis, Tennessee, beginning in 1974 (he separated 
from service in April 1975).  The Board finds this account is not 
credible, because of the fact that the Veteran was still in 
service when he alleges that VA treatment began, and the VA 
Hospital has provided what appear to be complete medical records, 
which begin in 1986, and the VA Hospital has no records for the 
Veteran before that date.  As stated, the Veteran's assertion 
that he received treatment at the VAMC since 1974 (or 1975) is 
insufficient to overcome the presumption of administrative 
regularity, and there is no indication or evidence of 
irregularity in the VAMC's handling of the request for VA medical 
records.  See Baldwin v. West, 13 Vet. App. 1, 6 (1999); 
Mindenhall v. Brown, 7 Vet. App. 271 (1994).

VA Medical records from 1986 to 2009 show complaints of and 
treatment for back pain.  In February 1986, a VA medical record 
shows a complaint of back pain.  In September 1989, the Veteran 
complained of back pain lasting for three weeks.  In July 1991, 
he complained of back pain attributed to running sprints.  A July 
1991 x-ray showed normal alignment of the lumbar spine, with 
small lateral osteophytes seen at the L3 and L4, with normal 
vertebral body heights and disc spaces.  In August 1991, a CT 
scan showed a herniated disc at the L4-5 level on the left side, 
displacing the left S1 root posteriorly.  In January 1996, the 
Veteran complained of back pain, and an x-ray was taken, which 
was negative.  The examiner noted the Veteran was able to touch 
his toes, and rendered an impression of muscular pain.  After a 
January 1996 x-ray, the examiner's impression was of mild 
generative vertebral body and disc changes, with no acute 
abnormality.  In August 2005, the Veteran complained of neck 
pain.  In April 2009, the Veteran complained of back pain for 
four days, indicating he had done some heavy lifting prior to the 
onset of symptoms.  

On VA general examination in June 2008, the Veteran reported 
chronic back pain beginning in 1973.  The examiner performed 
lumbar spine x-rays which showed normal alignment of the 
lumbosacral vertebrae, normal vertebral body heights, a loss of 
the L5-S1 disc space, minimal loss of the L4-L5 disc space, and 
marginal osteophytes seen at L3, L4, L5, and S1.  X-rays of the 
cervical spine were normal.  The examiner's impression was 
degenerative disc and vertebral body changes.  On VA spine 
examination in June 2008, the Veteran stated he was on active 
duty in July 1973 (although the record shows he was on active 
duty from 1974 to 1975) when a large man fell on him and he 
injured his back, causing a slipped disc which was treated with 
muscle relaxers and physical therapy.  However, as indicated, the 
service treatment records and service separation clinical 
evaluation do not indicate any back injury or treatment for back 
disability while in service, or even any evidence of back 
complaints or symptoms in service.  The VA spine examination 
diagnosis was mild to moderate degenerative disc disease of the 
lumbar spine L4-L5 and L5-S1, and the cervical spine was normal.

While the Veteran now claims that the current back disability is 
due to service, he did not indicate back problems until February 
1986, over 10 years after separation from service.  Therefore, 
the Board finds that there are multiple reasons to conclude that 
the lay and medical evidence that is of record weighs against the 
claim for service connection for a back disability, and outweighs 
the Veteran's more recent contentions and histories regarding in-
service back injury, in-service back disability symptoms, and 
post-service back disability symptoms.

There is additionally no competent evidence of a relationship 
between the Veteran's current back disability (which includes 
degenerative disc disease) and his military service.  As 
indicated, referral of this case to obtain an examination and/or 
an opinion as to the etiology of the Veteran's claimed disability 
is not necessary to decide this case, and would in essence place 
the examining physician in the role of a fact finder, would 
suggest reliance on an inaccurate history of the occurrence of an 
in-service injury or disease, and could only result in a 
speculative opinion or purported opinion of no probative value.  

Other lay evidence of record includes statements from B.G. and 
from the Veteran's mother, N.W.  In a July 2007 statement, B.G. 
contends from personal knowledge that the Veteran has suffered 
from back pain for many years, that she has taken the Veteran to 
numerous doctor's visits at the VA Hospital in Memphis, 
Tennessee, and that the Veteran's back has given out and caused 
him to be unable to walk for weeks at a time.  In a July 2007 
statement, N.W. contends from personal knowledge that the Veteran 
has suffered back pain for many years, that his condition has 
worsened, that he must sleep on the floor to alleviate his pain, 
that he has been unable to work because of his back pain, and 
that he sometimes cannot get out of bed or stand upright due to 
back pain and leg pain.  The Board has considered these 
statements in reaching a decision, and finds they are not 
probative to the issue on appeal because they do not speak to the 
origin or etiology of the Veteran's current back disability.

For these reasons, the Board finds that a preponderance of the 
evidence is against the Veteran's claim for service connection 
for a back disability, to include degenerative disc disease, and 
the claim must be denied.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt doctrine 
is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102. 


ORDER

Service connection for a back disability, to include degenerative 
disc disease, is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


